Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  JERRY JACOBSON                                              CASE NO.:

         Plaintiff,

  vs.

  LEXISNEXIS RISK SOLUTIONS, INC.,

        Defendant.                                            JURY TRIAL DEMANDED
  ________________________________/


                                           COMPLAINT

         Plaintiff, Jerry Jacobson (hereinafter “Plaintiff”), by and through the undersigned counsel,

  sues Defendant, LexisNexis Risk Solutions, Inc. (hereinafter “LexisNexis”), and in support thereof

  respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

  (“FCRA”).

                                  PRELIMINARY STATEMENT

         1.   This is an action for actual damages, statutory damages, punitive damages, costs and

  attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

  (“FCRA”).

         2.   The FCRA was enacted to promote accuracy, fairness, and privacy of consumer

  information contained in the files of consumer reporting agencies, and in doing so, promote the

  efficiency and public confidence in the banking system.

         3.   LexisNexis has violated the FCRA with respect to Plaintiff by failing to correct

  inaccuracies on his credit report.




                                            Page 1 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 2 of 10




          4.    Plaintiff brings claims for his actual and punitive damages against LexisNexis for its

  inaccurate reporting and for their failure to investigate Plaintiff’s disputes of that inaccurate

  reporting.

                                    JURISDICTION AND VENUE

          5.      The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28 U.S.C. §

  1331 and 28 U.S.C §1367.

          6.      Venue is proper in this District as Plaintiff residents in this District, the violations

  described in this Complaint occurred in this District, and the LexisNexis transacts business within

  this district. 28 U.S.C. § 1391(b)(2).

                                                PARTIES

          7.      Plaintiff is a natural person and resident of the State of Florida, residing in Palm

  Beach County, Florida.

          8.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

          9.      Upon information and belief, LexisNexis is a “consumer reporting agency” as

  defined in 15 USC § 1681a(f).

          10.     Upon information and belief, LexisNexis is a specialty credit reporting agency

  engaged in the business of assembling, evaluating, and disbursing information concerning

  consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d)(1),

  to third parties.

          11.     LexisNexis is headquartered at 1000 Alderman Drive, Alpharetta, Georgia, 30348.

  LexisNexis is authorized to do business in the State of Florida, including the Southern District.

          12.     Upon information and belief, LexisNexis disburses such consumer reports to

  third parties under contract for monetary compensation.




                                               Page 2 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 3 of 10




                                    FACTUAL ALLEGATIONS

         13.     In July of 2020, Plaintiff pulled his credit with LexisNexis after receiving an

  adverse rating from an insurance provider.

         14.     Upon review of his credit reports, Plaintiff discovered that LexisNexis was

  reporting, in error, that Plaintiff was “Affected by Natural Disaster” across the hearing page and

  related to a revolving charge account for Bloomingdales on his National Credit File Report. No

  other delinquent or negative accounts were reported on Plaintiff’s credit reports.

         15.     Plaintiff has not been affected by a natural disaster.

         16.     On or about July 16, 2020 Plaintiff sent a dispute letter to LexisNexis explaining

  that errors in the report were present. See Exhibit A.

         17.     Plaintiff contacted Bloomingdales via fax on July 23, 2020 regarding the issue with

  his account. Bloomingdales responded on July 25, 2020 that the issue was being corrected with

  the credit bureaus.

         18.     In LexisNexis’ response, dated August 5, 2020, LexisNexis failed to edit the credit

  report to update the account and indicated that LexisNexis would initiate on his behalf disputes

  with Experian regarding the information reflected on his personal credit account. Additionally,

  LexisNexis stated that it had not received a response to the dispute from Experian. See Exhibit B.

         19.     On August 11, 2020, Plaintiff sent another letter to LexisNexis regarding the

  continuing errors. Moreover, Plaintiff advised LexisNexis that Experian was reporting correctly

  and in fact LexisNexis was still failing to timely correct errors on its National Credit File Report.

  Furthermore, at this time Plaintiff made a demand for damages. See Exhibit C. No response to this

  letter was ever received.

         20.     LexisNexis failed to independently conduct any investigation.




                                               Page 3 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 4 of 10




         21.     It appears LexisNexis failed to contact Bloomingdales.

         22.     Upon Plaintiff’s request for verification and correction, and in accordance with

  its standard procedures, LexisNexis did not evaluate or consider any of Plaintiff’s information,

  claims, or evidence and did not make any attempt to substantially or reasonably verify the

  erroneous entry.

         23.     To date, LexisNexis has failed to report the proper information on Plaintiff’s

  credit report despite having been given ample notice of the error.

         24.     Plaintiff feels helpless in his efforts to regain control of his creditworthiness.

         25.     Plaintiff has been forced to pay higher insurance premiums as a result of the

  LexisNexis reporting.

         26.     As a result of the inaccurate credit reporting, Plaintiff has sustained damages,

  including, but not limited to:

                 a. Higher rates for his insurance;

                 b. Stress associated with being denied credit;

                 c. Loss of time attempting to cure the errors;

                 d. Costs related to disputing the inaccuracies with LexisNexis;

                 e. Mental anguish, stress, aggravation, frustration, anxiety, embarrassment, and

                     other related impairments to the enjoyment of life.

                 f. Denials of credit accounts.

         27.     All conditions precedent to the filing of this action have occurred.




                                              Page 4 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 5 of 10




                                        CLAIMS FOR RELIEF

                                          COUNT I
                          LEXISNEXIS’ VIOLATION OF 15 U.S.C. § 1681e(b)

            28.   Plaintiff re-alleges and reincorporates paragraphs 1 through 27, as if fully set forth

  herein.

            29.   LexisNexis is subject to and violated the provisions of 15 U.S.C. §1681e(b), by

  failing to establish or follow reasonable procedures to assure maximum possible accuracy in the

  preparation of the credits reports and credit files published and maintained concerning Plaintiff.

            30.   LexisNexis willfully and/or negligently failed to establish or follow reasonable

  procedures to assure maximum possible accuracy in the preparation of Plaintiff’s credit report.

            31.   The inaccuracies included in Plaintiff’s credit report are due to LexisNexis’s failure

  to follow reasonable procedures to assure the maximum possible accuracy of his credit file.

            32.   Specifically, had LexisNexis conducted a reasonable investigation to determine

  whether the disputed information was inaccurate, LexisNexis would have discovered that the

  contents of Plaintiff’s dispute letter were correct and accurate.

            33.   Plaintiff has suffered injury which was caused by the inclusion of this inaccurate

  information on his credit report. More specifically, Plaintiff has incurred higher rates and less

  favorable terms on his insurance.

            34.   LexisNexis’ actions were a direct and proximate cause, as well as a substantial

  factor in, the serious injuries, damages and harm to Plaintiff.

            WHEREFORE, Plaintiff requests the following relief:

                     i.    Find LexisNexis in violation of 15 U.S.C. §1681e(b);

                    ii.    Award any actual damages to Plaintiff as a result of LexisNexis’ violations;




                                               Page 5 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 6 of 10




                   iii.    Award any additional damages, as the Court may allow, in an amount not

                           to exceed $1,000.00 for each such violation;

                   iv.     Award any punitive damages, as the Court may allow;

                    v.     Award the costs of the action, together with any attorney’s fees incurred in

                           connection with such action as the Court may deem to be reasonable under

                           the circumstances; and

                   vi.     Award such other relief as this Court deems just and proper.

                                          COUNT II
                         LEXISNEXIS’ VIOALTION OF 15 U.S.C. § 1681i(a)(1)

            35.   Plaintiff re-alleges and reincorporates paragraphs 1 through 27, as if fully set forth

  herein.

            36.   LexisNexis is subject to, and violated the provisions of, 15 U.S.C. §1681i(a)(1), by

  failing to conduct reasonable re-investigations of Plaintiff’s disputes to determine whether the

  disputed information was inaccurate and by failing to subsequently update the inaccurate

  information in Plaintiff’s credit reports and credit file.

            37.   Specifically, LexisNexis willfully and/or negligently refused to properly re-

  investigate Plaintiff’s consumer reports upon receiving Plaintiff’s disputes, as described herein.

            38.   Had LexisNexis conducted a reasonable re-investigation to determine whether the

  disputed information was inaccurate, LexisNexis would have discovered that the contents of

  Plaintiff’s dispute letters were correct and accurate.

            39.   Such reporting is false and evidences LexisNexis’ failure to conduct reasonable re-

  investigations of Plaintiff’s disputes.

            40.   LexisNexis’ re-investigation of Plaintiff’s disputes was not conducted reasonably.




                                               Page 6 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 7 of 10




            41.   LexisNexis’ re-investigations of Plaintiff’s disputes were not conducted in good

  faith and are unreasonable.

            42.   LexisNexis’ re-investigations of Plaintiffs disputes were not conducted using all

  information reasonably available to LexisNexis.

            43.   LexisNexis’ re-investigations were per se deficient by reason of these failures in

  LexisNexis re-investigations of Plaintiff’s disputes.

            WHEREFORE, Plaintiff requests the following relief:

                     i.     Find LexisNexis in violation of 15 U.S.C. §1681i(a)(1);

                    ii.     Award any actual damages to Plaintiff as a result of LexisNexis’ violations;

                   iii.     Award any additional damages, as may be allowed, in an amount not to

                            exceed $1,000.00 for each such violation;

                   iv.      Award any punitive damages, as the Court may allow;

                    v.      Award the costs of the action, together with any attorney’s fees incurred in

                            connection with such action as may be deemed to be reasonable under the

                            circumstances; and

                   vi.      Award such other relief as this Court deems just and proper.

                                          COUNT III
                          LEXISNEXIS’ VIOALTION OF 15 U.S.C. § 1681i(a)(4)

            44.   Plaintiff re-alleges and reincorporates paragraphs 1 through 27, as if fully set forth

  herein.

            45.   LexisNexis is subject to, and each violated the provisions of, 15 U.S.C.

  §1681i(a)(4), by failing to review and consider all relevant information received in Plaintiff’s

  disputes.




                                                 Page 7 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 8 of 10




            46.         Had LexisNexis reviewed and considered all information received in Plaintiff’s

  disputes, LexisNexis would have discovered that the plaintiff had not been involved in a natural

  disaster. LexisNexis willfully and/or negligently failed to review and consider all information

  received in Plaintiff’s disputes.

            47.         LexisNexis’ failure to review and consider all information received in Plaintiff’s

  disputes, constitute negligent or willful noncompliance with the FCRA.

            48.         LexisNexis’ failure to review and consider all information received in Plaintiff’s

  disputes, was done in bad faith.

            WHEREFORE, Plaintiff requests the following relief:

                    i.     Find LexisNexis in violation of 15 U.S.C. §1681i(a)(4);

                  ii.      Award any actual damages to Plaintiff as a result of LexisNexis’ violations;

                  iii.     Award any additional damages, as may be allowed, in an amount not to exceed

                           $1,000.00 for each such violation;

                  iv.      Award any punitive damages, as the Court may allow;

                   v.      Award the costs of the action, together with any attorney’s fees incurred in

                           connection with such action as may deemed to be reasonable under the

                           circumstances; and

                  vi.      Award such other relief as deemed just and proper.

                                           COUNT IV
                           LEXISNEXIS’ VIOALTION OF 15 U.S.C. § 1681i(a)(5)

            49.         Plaintiff re-alleges and reincorporates paragraphs 1 through 27, as if fully set forth

  herein.




                                                    Page 8 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 9 of 10




         50.         LexisNexis is subject to, and violated the provisions of, 15 U.S.C. §1681i(a)(5), by

  failing to update or delete any information that was the subject of Plaintiff’s dispute as inaccurate

  or that could not be verified.

         51.         Specifically, despite receiving Plaintiff’s dispute letter, LexisNexis’ willfully

  and/or negligently failed to update or delete the inaccurate information on Plaintiff’s report.

         52.         As a result of LexisNexis’ conduct, actions, and inactions, Plaintiff was forced to

  pay higher rates and premiums on his insurance.

         53.         LexisNexis’ actions were a direct and proximate cause of, as well as a substantial

  factor in, Plaintiffs' injuries, damages, and harm as more fully stated herein.

         WHEREFORE, Plaintiff requests the following relief:

                 i.     Find LexisNexis in violation of 15 U.S.C. §1681i(a)(5);

               ii.      Award any actual damages to Plaintiff as a result of LexisNexis’ violations;

               iii.     Award any additional damages, as the Court may allow, in an amount not to

                        exceed $1,000.00 for each such violation;

               iv.      Award any punitive damages, as the Court may allow;

                v.      Award the costs of the action, together with any attorney’s fees incurred in

                        connection with such action as the Court may deem to be reasonable under the

                        circumstances; and

               vi.      Award such other relief as this Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable.




                                                Page 9 of 10
Case 9:20-cv-82249-AHS Document 1 Entered on FLSD Docket 12/10/2020 Page 10 of 10




              SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

         Plaintiff hereby give notice to LexisNexis and demands that LexisNexis and their affiliates

  safeguard all relevant evidence—Electronically Stored Information, paper, electronic documents,

  or data—pertaining to this litigation.

  Dated: December 10, 2020

                                                        Respectfully submitted,

                                                        KASS SHULER PA
                                                        1505 N. Florida Ave.
                                                        Tampa, FL 33602
                                                        Tel: 813-229-0900
                                                        Fax: 813-229-3323
                                                        Email: mschwartz@kasslaw.com

                                                        By:     /s/ Matthew L. Schwartz
                                                                Matthew L. Schwartz
                                                                Fla. Bar. No. 15713




                                           Page 10 of 10
